Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Victor Anderson appeals the district court’s order denying his motion for reconsideration pursuant to 18 U.S.C. § 8558(a) (2006), in which Anderson sought a reduction of his sentence, imposed in 2006, to the low end of the applicable Guidelines range. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Anderson, No. 2:05-cr-00007-JPB-DJJ-1 (N.D.W.Va. Aug. 20, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.